Citation Nr: 1758227	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a headache disorder, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision rendered by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In November 2010, the Veteran testified at a formal hearing before personnel at the RO.  The Veteran also testified at a videoconference hearing before a Veterans Law Judge (VLJ) from the Board at the RO in October 2012. Transcripts of those hearings associated with the electronic claims file.

In February 2013 and October 2014, the Board remanded this matter for additional development. 

In a November 2015 letter, the Board notified the Veteran that the VLJ who conducted his October 2012 hearing before the Board was no longer employed by the Board and advised him of the opportunity to provide testimony at another hearing before the Board.  In his November 2015 response, the Veteran indicated that he did not wish to have another hearing before the Board at the RO.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's currently diagnosed migraine headaches were causally related to his active military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  As the Board is taking action favorable to the Veteran by granting entitlement to service connection for migraine headaches, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran has asserted that his headache symptoms were manifestations of an undiagnosed illness and/or directly related to his period of Persian Gulf War service.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. §  3.317(a)(1).  Here, the Veteran's service personnel records clearly reflect that he served in Southwest Asia from January 1991 to April 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017).

Service treatment records are silent with respect to complaints, treatment or a diagnosis related to any headache disorder.  In an October 1997 Gulf War registry examination, the Veteran reported initially experiencing headaches during his active duty service in 1991.  Post-service VA treatment records reflected that the Veteran's headache complaints were documented as early as October 2003 and showed findings and treatment for headaches continuing through 2016.  In lay statements dated in 2006 and 2015, the Veteran's friends, family members, and fellow employees discussed his complaints of severe headaches. 

In an April 2013 VA headaches examination report, the examiner diagnosed with migraine headaches, including migraine variants.  In a June 2013 addendum opinion, the examiner concluded that it was less likely than not that the Veteran's headaches were related or aggravated by military service.  However, the examiner based that opinion exclusively on the absence of service treatment records documenting the development of the Veteran's headaches without also considering his lay assertions.  In an additional November 2014 VA medical opinion, a neurology attending physician determined that he could not resolve whether the Veteran's headaches were related to service without resorting to speculation as there was "insufficient deficiency in the medical records."  

In April 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In a June 2016 VHA medical opinion, the examiner, a board certified neurologist, indicated that the Veteran's available in-service records were subjectively/objectively silent for him complaining of, being evaluated, diagnosed or treated for any headache disorder.  It was noted that the Veteran's later diagnosis of migraine headaches in 2013 was unrelated to his four month deployment in the Persian Gulf.  The physician determined that it was not credible that a veteran would complain of recurrent severe headaches for several years and never be medically evaluated.  He found that the Veteran and his buddies were not qualified to make a medical diagnosis and that the weight of the medical evidence available did not support the lay assertions that the Veteran suffered from frequent and severe headaches from 1991 - 2002.  After reviewing the record, the physician opined that it was less likely as not (less than 50% probability) that the Veteran's post-service diagnosis of migraine headaches had any relationship to his active duty service time.  The physician highlighted that there was no objective evidence of an undiagnosed illness, that the claimed headache condition was less likely as not related to a specific exposure event experience by the Veteran during service in Southwest Asia, and that there was no current medical evidence supporting a causal relationship between the Veteran's claimed headache condition and his environmental exposure event. 

Thereafter, the Veteran submitted two more medical opinions.  In a September 2017 statement, a VA physician noted his review of a 2012 VA treatment note as well as his own notes and opined that it was likely that the Veteran's migraine was connected to his service in the first Gulf War.  In an additional September 2017 treatment record, a private neurologist, P. M. B., M. D., noted that the Veteran presented with a long history of headaches that began during and persisted since his active service in Bahrain from 1990 to 1991.  The physician assessed migraine headaches and opined, based on his physical examination and review of records that it was likely the Veteran's headache syndrome was related to his military service in the Gulf War. 

Based on the evidence of record, the Veteran's claimed headache symptomatology is not shown to be related to an undiagnosed illness or medically unexplained chronic multisymptom illness, as multiple medical providers listed diagnoses of migraine headaches.  However, in view of the totality of the evidence, including the current findings of migraine headaches; the favorable conclusions reached in September 2017 by the VA examiner and private neurologist; the negative June 2016 VHA medical opinion findings; the competent and consistent statements of the Veteran; and the decreased probative value of additional VA medical examinations and opinions dated in April 2013, June 2013, and November 2014 due to incomplete, inadequate, or speculative rationale, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed migraine headaches onset during or were causally related to his active military service in Southwest Asia.  Applying the doctrine of reasonable doubt, service connection for migraine headaches is warranted.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for migraine headaches is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


